         

EXHIBIT 10.05
GLU MOBILE INC.
STOCK OPTION AWARD AGREEMENT
2007 EQUITY INCENTIVE PLAN
(Immediately Exercisable)
     Unless otherwise defined herein, the terms defined in the Company’s 2007
Equity Incentive Plan, as may be amended from time to time (the “Plan”), shall
have the same defined meanings in this Award Agreement (the “Agreement”).
     Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (“Notice of Grant”) and this Agreement.
     1. Vesting Rights. Subject to the applicable provisions of the Plan and
this Agreement, this Option is immediately exercisable and may be exercised, in
whole or in part, although the Shares issued upon exercise of this Option will
be subject to restrictions on transfer and to the Company’s (and its assignees’)
repurchase option set forth Section 6 of the Stock Option Exercise Agreement
attached hereto. The Company’s repurchase option shall lapse in accordance with
the Vesting Schedule set forth in the Notice of Grant. Shares that are vested
pursuant to the Vesting Schedule are “Vested Shares.” Shares that are not vested
pursuant to the Vesting Schedule are “Unvested Shares.”
     2. Termination Period.
          (a) General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant’s
employment with the Company. In no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.
          (b) Death; Disability. Upon the termination of Participant’s
employment with the Company by reason of his or her Disability or death, or if a
Participant dies within three months of the Termination Date, this Option may be
exercised for twelve months in the case of death, and six months in the case of
Disability, after the Termination Date, provided that in no event shall this
Option be exercised later than the Term/Expiration Date set forth in the Notice
of Grant.
          (c) Cause. Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.
     3. Grant of Option. The Participant named in the Notice of Grant has been
granted an Option for the number of Shares set forth in the Notice of Grant at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”). In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     4. Exercise of Option.
          (a) Right to Exercise. This Option is immediately exercisable during
its term in accordance with the applicable provisions of the Plan and this
Agreement. In the event of Participant’s death, Disability, Termination for
Cause or other Termination, the exercisability of the Option is governed by the
applicable provisions of the Plan, the Notice of Stock Option Grant and this
Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.
          (c) No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.
     5. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Participant:
          (a) cash; or
          (b) check; or
          (c) a “broker-assisted” or “same day sale” (as described in Section
11(d) of the Plan); or
          (d) other method authorized by the Company.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.
     7. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.
     8. U.S. Tax Consequences. For Participants subject to U.S. income tax, some
of the federal tax consequences relating to this Option, as of the date of this
Option, are set forth below. All other Participants should consult a tax advisor
for tax consequences relating to this Option in their respective jurisdiction.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercising the Option.
               (i) Nonstatutory Stock Option. The Participant may incur regular
federal income tax liability upon exercise of a NSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 



--------------------------------------------------------------------------------



 



               (ii) Incentive Stock Option. If this Option qualifies as an ISO,
the Participant will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the aggregate Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price
will be treated as an adjustment to alternative minimum taxable income for
federal tax purposes and may subject the Participant to alternative minimum tax
in the year of exercise.
          (b) Disposition of Shares.
               (i) NSO. If the Participant holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
               (ii) ISO. If the Participant holds ISO Shares for at least one
year after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Participant disposes of Vested ISO Shares within one
year after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. To the extent the Shares were
exercised prior to vesting coincident with the filing of an 83(b) Election, the
amount taxed because of a disqualifying disposition will be based upon the
excess, if any, of the fair market value on the date of vesting over the
exercise price.
          (c) Notice of Disqualifying Disposition of ISO Shares. If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Participant shall immediately notify
the Company in writing of such disposition. The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.
          (d) Section 83(b) Election for Unvested Shares. With respect to
Unvested Shares, which are subject to the Repurchase Option, unless an election
is filed by the Participant with the Internal Revenue Service (and, if
necessary, the proper state taxing authorities), within 30 days of the purchase
of the Unvested Shares, electing pursuant to Section 83(b) of the Code (and
similar state tax provisions, if applicable) to be taxed currently on any
difference between the Exercise Price of the Unvested Shares and their Fair
Market Value on the date of purchase, there may be a recognition of taxable
income (including, where applicable, alternative minimum taxable income) to the
Participant, measured by the excess, if any, of the Fair Market Value of the
Unvested Shares at the time they cease to be Unvested Shares, over the Exercise
Price of the Unvested Shares.
          (e) Possible Effect of Section 409A of the Code. Section 409A of the
Code applies to arrangements that provide for the deferral of compensation.
Generally, a stock option granted with an exercise price per share of not less
than the “fair market value” (determined in a manner consistent with
Section 409A of the Code and the regulations and other guidance promulgated
thereunder) per share on the date of grant of the stock option and with no other
feature providing for the deferral of compensation will not be subject to
Section 409A of the Code. However, if the exercise price of the stock option is
less than such “fair market value” or the stock option has another feature for
the deferral of compensation, then if the stock option is not administered
within the parameters established under Section 409A the optionholder will be
subject to additional taxes. Also, the amount deemed to be deferred compensation
under Section 409A of the Code will be subject to ordinary income and employment
taxes (in this respect the IRS has not yet indicated how it will calculate the
amount of deferred compensation subject to tax and the timing and frequency of
taxation, but it seems likely that the income will be measured and taxes imposed
at least on the vesting dates of the stock option). If Section 409A of the Code
does apply to this

 



--------------------------------------------------------------------------------



 



Option, then special rules apply to the timing of making and effecting certain
amendments of this Option with respect to distribution of any deferred
compensation.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Notice of Grant, and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant. This agreement is governed by Delaware
law except for that body of law pertaining to conflict of laws.
     10. No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.
     By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant, and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.

 



--------------------------------------------------------------------------------



 



No.                                                   
GLU MOBILE INC.
2007 EQUITY INCENTIVE PLAN
STOCK OPTION EXERCISE AGREEMENT
(Immediately Exercisable)
     This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of                     , 20                     (the “Effective
Date”) by and between Glu Mobile Inc., a Delaware corporation (the “Company”),
and the purchaser named below (the “Purchaser”). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Company’s 2007 Equity
Incentive Plan, as may be amended from time to time (the “Plan”).

     
Purchaser:
   
 
   
 
   
 
   
 
   
 
   
Social Security Number:
   
 
   
 
   
Address:
   
 
   
 
   
 
   
 
   
 
   
Total Number of Shares:
   
 
   
 
   
Exercise Price Per Share:
   
 
   
 
   
Type of Stock Option
   
 
   
(Check one):
  o    Incentive Stock Option
 
  o    Nonqualified Stock Option

 



--------------------------------------------------------------------------------



 



     1. Exercise of Option.
          1.1 Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, $0.0001 par value
per share, at the Exercise Price Per Share set forth above (the “Exercise
Price”). As used in this Exercise Agreement, the term “Shares” refers to the
Shares purchased under this Exercise Agreement and includes all securities
received (i) in replacement of the Shares, (ii) as a result of stock dividends
or stock splits with respect to the Shares, and (iii) all securities received in
replacement of the Shares in a merger, recapitalization, reorganization or
similar corporate transaction.
          1.2 Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:
          
 
          
 
          Purchaser desires to take title to the Shares as follows:

  o   Individual, as separate property     o   Husband and wife, as community
property     o   Joint Tenants     o   Other; please
specify:                                                            

          1.3 Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):

  o   in cash (by check) in the amount of $                    , receipt of
which is acknowledged by the Company;     o   by delivery of
                    fully-paid, nonassessable and vested shares of the Common
Stock of the Company owned by Purchaser which have been paid for within the
meaning of SEC Rule 144, (if purchased by use of a promissory note, such note
has been fully paid with respect to such vested shares), or obtained by
Purchaser in the open public market, and owned free and clear of all liens,
claims, encumbrances or security interests, valued at the current fair market
value of $                     per share;     o   through a “broker-assisted” or
“same day sale” program, commitment from the Purchaser or Authorized Transferee
and an NASD Dealer meeting the requirements set forth by the Company; or     o  
through a “margin” commitment from Purchaser or Authorized Transferee and an
NASD Dealer meeting the requirements of the Company’s “margin” procedures and in
accordance with law.

 



--------------------------------------------------------------------------------



 



     2. Delivery.
          2.1 Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement, (ii) two copies of a blank Stock Power and
Assignment Separate from Stock Certificate in the form of Exhibit 1 attached
hereto (the “Stock Powers”), both executed by Purchaser (and Purchaser’s spouse,
if any) and (iii) the Exercise Price and payment or other provision for any
applicable tax obligations.
          2.2 Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under
Section 2.1, the Company will issue a duly executed stock certificate evidencing
the Shares in the name of Purchaser to be placed in escrow as provided in
Section 9 until expiration or termination of the Company’s Repurchase Option
described in Section 6.
     3. Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company that:
          3.1 Agrees to Terms of the Plan. Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.
          3.2 Access to Information. Purchaser has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser has had
ample opportunity to ask questions of the Company’s representatives concerning
such matters and this investment.
          3.3 Understanding of Risks. Purchaser has received and reviewed the
Form S-8 prospectus for the Plan and Shares and is fully aware of: (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the qualifications and backgrounds of the management of
the Company; and (iv) the tax consequences of investment in the Shares.
Purchaser is capable of evaluating the merits and risks of this investment, has
the ability to protect Purchaser’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.
     4. Compliance with Securities Laws. Purchaser understands and acknowledges
that the exercise of any rights to purchase any Shares is expressly conditioned
upon compliance with the Securities Act and all applicable state securities
laws. Purchaser agrees to cooperate with the Company to ensure compliance with
such laws.
     5. Restricted Securities.
          5.1 No Transfer Unless Registered or Exempt. Purchaser understands
that Purchaser may not transfer any Shares except when such Shares are
registered under the Securities Act or qualified under applicable state
securities laws or unless, in the opinion of counsel to the Company, exemptions
from such registration and qualification requirements are available. Purchaser
understands that only the Company may file a registration statement with the SEC
and that the Company is under no obligation to do so with respect to the Shares,
and may withdraw any such registration statement at any time after filing.
Purchaser has also been advised that exemptions from registration and
qualification may not be

 



--------------------------------------------------------------------------------



 



available or may not permit Purchaser to transfer all or any of the Shares in
the amounts or at the times proposed by Purchaser.
          5.2 SEC Rule 144. If Purchaser is an “affiliate” for purposes of
Rule 144 promulgated under the Securities Act, then in addition, Purchaser has
been advised that Rule 144 requires that the Shares be held for a minimum of six
months, and in certain cases one year, after they have been purchased and paid
for (within the meaning of Rule 144). Purchaser understands that Rule 144 may
impose limitations on the volume of shares that can be sold, and may
indefinitely restrict transfer of the Shares so long as Purchaser remains an
“affiliate” of the Company or if “current public information” about the Company
(as defined in Rule 144) is not publicly available.
     6. Company’s Repurchase Option for Unvested Shares. The Company, or its
assignee, shall have the option to repurchase all or a portion of the
Purchaser’s Unvested Shares (as defined in the Stock Option Agreement) on the
terms and conditions set forth in this Section 6 (the “Repurchase Option”) if
Purchaser is Terminated (as defined in the Plan) for any reason, or no reason,
including without limitation, Purchaser’s death, Disability (as defined in the
Plan), voluntary resignation or termination by the Company with or without
Cause. Notwithstanding the foregoing, the Company shall retain the Repurchase
Option for Unvested Shares only as to that number of Unvested Shares (whether or
not exercised) that exceeds the number of Vested Shares which remain
unexercised.
          6.1 Termination and Termination Date. In case of any dispute as to
whether Purchaser is Terminated, the Committee shall have discretion to
determine whether Purchaser has been Terminated and the effective date of such
Termination (the “Termination Date”).
          6.2 Exercise of Repurchase Option. At any time within 90 days after
the Purchaser’s Termination Date (or, in the case of securities issued upon
exercise of an Option after the Purchaser’s Termination Date, within 90 days
after the date of such exercise), the Company, or its assignee, may elect to
repurchase any or all the Purchaser’s Unvested Shares by giving Purchaser
written notice of exercise of the Repurchase Option.
          6.3 Calculation of Repurchase Price for Unvested Shares. The Company
or its assignee shall have the option to repurchase from Purchaser (or from
Purchaser’s personal representative as the case may be) the Unvested Shares at
the Purchaser’s Exercise Price, proportionately adjusted for any stock split or
similar change in the capital structure of the Company as set forth in
Section 2.2 of the Plan (the “Repurchase Price”).
          6.4 Payment of Repurchase Price. The Repurchase Price shall be
payable, at the option of the Company or its assignee, by check or by
cancellation of all or a portion of any outstanding purchase money indebtedness
owed by Purchaser to the Company or such assignee, or by any combination
thereof. The Repurchase Price shall be paid without interest within the term of
the Repurchase Option as described in Section 6.2.
          6.5 Right of Termination Unaffected. Nothing in this Exercise
Agreement shall be construed to limit or otherwise affect in any manner
whatsoever the right or power of the Company (or any Parent or Subsidiary of the
Company) to terminate Purchaser’s employment or other relationship with Company
(or the Parent or Subsidiary of the Company) at any time, for any reason or no
reason, with or without Cause.
     7. Encumbrances and Unvested Shares. Purchaser may not (i) grant a lien or
security interest in, or pledge, hypothecate or encumber, any Unvested Shares or
(ii) transfer to any third party any Unvested Shares.

 



--------------------------------------------------------------------------------



 



     8. Rights as a Stockholder. Subject to the terms and conditions of this
Exercise Agreement, Purchaser will have all of the rights of a stockholder of
the Company with respect to the Shares from and after the date that Shares are
issued to Purchaser until such time as Purchaser disposes of the Shares or the
Company and/or its assignee(s) exercise(s) the Repurchase Option. Upon an
exercise of the Repurchase Option, Purchaser will have no further rights as a
holder of the Shares so repurchased upon such exercise, other than the right to
receive payment for the Shares so purchased in accordance with the provisions of
this Exercise Agreement, and Purchaser will promptly surrender the stock
certificate(s) evidencing the Shares so purchased to the Company for transfer or
cancellation.
     9. Escrow. As security for Purchaser’s faithful performance of this
Exercise Agreement, Purchaser agrees, immediately upon receipt of the stock
certificate(s) evidencing the Shares, to deliver such certificate(s), together
with the Stock Powers executed by Purchaser and by Purchaser’s spouse, if any
(with the date and number of Shares left blank), to the Secretary of the Company
or other designee of the Company (the “Escrow Holder”), who is hereby appointed
to hold such certificate(s) and Stock Powers in escrow and to take all such
actions and to effectuate all such transfers and/or releases of such Shares as
are in accordance with the terms of this Exercise Agreement. Purchaser and the
Company agree that Escrow Holder will not be liable to any party to this
Exercise Agreement (or to any other party) for any actions or omissions unless
Escrow Holder is grossly negligent or intentionally fraudulent in carrying out
the duties of Escrow Holder under this Exercise Agreement. Escrow Holder may
rely upon any letter, notice or other document executed with any signature
purported to be genuine and may rely on the advice of counsel and obey any order
of any court with respect to the transactions contemplated by this Exercise
Agreement. The Shares will be released from escrow upon termination of the
Repurchase Option.
     10. Restrictive Legends and Stop-Transfer Orders.
          10.1 Legends. Purchaser understands and agrees that the Company will
place any legends that may be required by state or U.S. Federal securities laws,
the Company’s Certificate of Incorporation or Bylaws, any other agreement
between Purchaser and the Company or any agreement between Purchaser and any
third party.
          10.2 Stop-Transfer Instructions. Purchaser agrees that, to ensure
compliance with the restrictions imposed by this Exercise Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          10.3 Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Agreement or (ii) to treat
as owner of such Shares, or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.
     11. Tax Consequences. PURCHASER UNDERSTANDS AND REPRESENTS (i) THAT
PURCHASER HAS REVIEWED THE PROSPECTUS PREPARED FOR THE PLAN AND CONSULTED
PURCHASER’S PERSONAL TAX ADVISER IN CONNECTION WITH THE PURCHASE OR DISPOSITION
OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. IN PARTICULAR, IF UNVESTED SHARES ARE SUBJECT TO REPURCHASE BY THE
COMPANY, PURCHASER REPRESENTS THAT PURCHASER HAS CONSULTED WITH PURCHASER’S
PERSONAL TAX ADVISER CONCERNING THE ADVISABILITY OF FILING AN 83(b) ELECTION
WITH THE INTERNAL REVENUE SERVICE WHICH MUST BE FILED WITHIN THIRTY (30) DAYS OF
THE PURCHASE OF SHARES TO BE EFFECTIVE. SET FORTH BELOW IS A BRIEF SUMMARY AS OF
THE DATE THE PLAN WAS ADOPTED BY THE BOARD OF SOME OF THE U.S. FEDERAL TAX

 



--------------------------------------------------------------------------------



 



CONSEQUENCES OF EXERCISE OF THE OPTION AND DISPOSITION OF THE SHARES. THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE. PURCHASER SHOULD CONSULT THE PROSPECTUS AND PURCHASER’S PERSONAL TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          11.1 Exercise of Incentive Stock Option. If the Option qualifies as an
ISO, there will be no regular U.S. Federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as a
tax preference item for U.S. Federal alternative minimum tax purposes and may
subject Purchaser to the alternative minimum tax in the year of exercise.
          11.2 Exercise of Nonqualified Stock Option. If the Option does not
qualify as an ISO, there may be a regular U.S. Federal income tax liability upon
the exercise of the Option. Purchaser will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Purchaser is or was an employee of the Company, the Company
may be required to withhold from Purchaser’s compensation or collect from
Purchaser and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.
          11.3 Disposition of Shares. The following tax consequences may apply
upon disposition of the Shares.
(a) Incentive Stock Options. If the Shares are held for more than 12 months
after the date of purchase of the Shares pursuant to the exercise of an ISO and
are disposed of more than two years after the Date of Grant, any gain realized
on disposition of the Shares will be treated as long term capital gain for
federal income tax purposes. If Vested Shares purchased under an ISO are
disposed of within the applicable one year or two year period, any gain realized
on such disposition will be treated as compensation income (taxable at ordinary
income rates in the year of the disposition) to the extent of the excess, if
any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. To the extent the Shares were exercised prior to vesting
coincident with the filing of an 83(b) Election, the amount taxed because of a
disqualifying disposition will be based upon the excess, if any, of the fair
market value on the date of vesting over the exercise price.
(b) Nonqualified Stock Options. If the Shares are held for more than 12 months
after the date of the transfer of the Shares pursuant to the exercise of an
NQSO, any gain realized on disposition of the Shares will be treated as long
term capital gain.
(c) Withholding. The Company may be required to withhold from the Purchaser’s
compensation or collect from the Purchaser and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income.
          11.4 Section 83(b) Election for Unvested Shares. With respect to
Unvested Shares, which are subject to the Repurchase Option, unless an election
is filed by the Purchaser with the Internal Revenue Service (and, if necessary,
the proper state taxing authorities), within 30 days of the purchase of the
Unvested Shares, electing pursuant to Section 83(b) of the Code (and similar
state tax provisions, if applicable) to be taxed currently on any difference
between the Exercise Price of the Unvested Shares and their Fair Market Value on
the date of purchase, there may be a recognition of taxable income (including,
where applicable, alternative minimum taxable income) to the Purchaser, measured
by the excess, if any, of the Fair Market Value of the Unvested Shares at the
time they cease to be Unvested Shares, over the

 



--------------------------------------------------------------------------------



 



Exercise Price of the Unvested Shares. A form of Election under Section 83(b) is
attached hereto as Exhibit 2 for reference.
     12. Compliance with Laws and Regulations. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.
     13. Successors and Assigns. The Company may assign any of its rights and
obligations under this Exercise Agreement, including its rights to purchase
Shares under the Repurchase Option. No other party to this Exercise Agreement
may assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Exercise Agreement, except with the prior written consent
of the Company. This Exercise Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Agreement will be
binding upon Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.
     14. Governing Law. This Exercise Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to that body of laws pertaining to conflict of laws.
     15. Notices. Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Exercise Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Exercise Agreement on the earliest of the following: (i) at the time of
personal delivery, if delivery is in person; (ii) one business day after deposit
with an express overnight courier for United States deliveries, or two business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries. All notices for delivery outside the United States
will be sent by express courier. All notices not delivered personally will be
sent with postage and/or other charges prepaid and properly addressed to the
party to be notified at the address set forth below the signature lines of this
Exercise Agreement, or at such other address as such other party may designate
by one of the indicated means of notice herein to the other parties hereto.
Notices to the Company will be marked “Attention: Stock Plan Administration”.
     16. Further Assurances. The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Exercise Agreement.
     17. Titles and Headings. The titles, captions and headings of this Exercise
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Exercise Agreement. Unless otherwise
specifically stated, all references herein to “sections” and “exhibits” will
mean “sections” and “exhibits” to this Exercise Agreement.
     18. Entire Agreement. The Plan, the Notice, the Stock Option Agreement and
this Exercise Agreement, together with all Exhibits thereto, constitute the
entire agreement and understanding of the parties with respect to the subject
matter of this Exercise Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 



--------------------------------------------------------------------------------



 



     19. Counterparts. This Exercise Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
     20. Severability. If any provision of this Exercise Agreement is determined
by any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Exercise Agreement and the remainder of this Exercise Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Exercise Agreement.
Notwithstanding the forgoing, if the value of this Exercise Agreement based upon
the substantial benefit of the bargain for any party is materially impaired,
which determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, then both parties agree to substitute such
provision(s) through good faith negotiations.
     21. Facsimile/PDF Signatures. This Exercise Agreement may be executed and
delivered by facsimile or .pdf (portable document format or similar format) and
upon such delivery the facsimile or .pdf signature, as the case may be, will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed in triplicate by its duly authorized representative and Purchaser has
executed this Exercise Agreement as of the Effective Date, indicated above.

              GLU MOBILE INC.   PURCHASER
 
           
By:
           
 
   
 
      (Signature)    
 
                  (Please print name)   (Please print name)
 
                  (Please print title)        
 
           
Address:
      Address:    
 
                 
 
           
 
                 
 
           
 
                 
 
           
 
                 
 
           
Fax No.:
      Fax No.    
 
           
 
           
Phone No.:
      Phone No.:    
 
           

List of Exhibits:

Exhibit 1:   Stock Power and Assignment Separate from Stock Certificate

Exhibit 2:   Section 83(b) Election

[Signature page to Glu Mobile Inc. Stock Option Exercise Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
 
STOCK POWER AND ASSIGNMENT
 
SEPARATE FROM STOCK CERTIFICATE

 



--------------------------------------------------------------------------------



 



Stock Power and Assignment
Separate from Stock Certificate
     FOR VALUE RECEIVED and pursuant to that certain Stock Option Exercise
Agreement No.                      dated as of                     ,
                    , (the “Agreement”), the undersigned hereby sells, assigns
and transfers unto                     ,                      shares of the
Common Stock, $0.0001 par value per share, of Glu Mobile Inc, a Delaware
corporation (the “Company”), standing in the undersigned’s name on the books of
the Company represented by Certificate No(s).                     delivered
herewith, and does hereby irrevocably constitute and appoint the Secretary of
the Company as the undersigned’s attorney-in-fact, with full power of
substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.
Dated:                     ,                     

     
 
  PURCHASER
 
   
 
   
 
  (Signature)
 
   
 
   
 
  (Please Print Name)
 
   
 
   
 
  (Spouse’s Signature, if any)
 
   
 
   
 
  (Please Print Spouse’s Name)

Instructions to Purchaser: Please do not fill in any blanks other than the
signature line. The purpose of this Stock Power and Assignment is to enable the
Company to acquire the shares and to exercise its “Repurchase Option” set forth
in the Exercise Agreement without requiring additional signatures on the part of
the Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
 
SECTION 83(b) ELECTION

 



--------------------------------------------------------------------------------



 



SECTION 83(b) ELECTION
 
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE
The undersigned Taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include the excess, if any, of the
fair market value of the property described below at the time of transfer over
the amount paid for such property, as compensation for services in the
calculation of: (1) regular gross income; (2) alternative minimum taxable income
or (3) disqualifying disposition gross income, as the case may be.

1.   TAXPAYER’S NAME:

     
 

    TAXPAYER’S ADDRESS:

     
 
       
 

    SOCIAL SECURITY NUMBER:

     
 

2.   The property with respect to which the election is made is described as
follows: ___             shares of Common Stock, $0.0001 par value per share, of
Glu Mobile Inc., a Delaware corporation (the “Company”) which were transferred
upon exercise of an option by Company, which is Taxpayer’s employer or the
corporation for whom the Taxpayer performs services.   3.   The date on which
the shares were transferred pursuant to the exercise of the option was ___,
___and this election is made for calendar year ___.   4.   The shares received
upon exercise of the option are subject to the following restrictions: The
Company may repurchase all or a portion of the shares at the Taxpayer’s original
purchase price under certain conditions at the time of Taxpayer’s termination of
employment or services.   5.   The fair market value of the shares (without
regard to restrictions other than restrictions which by their terms will never
lapse) was $  per share at the time of exercise of the option.   6.   The amount
paid for such shares upon exercise of the option was $  per share.   7.   The
Taxpayer has submitted a copy of this statement to the Company.

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (“IRS”), AT THE
OFFICE WHERE THE TAXPAYER FILES ANNUAL INCOME TAX RETURNS, WITHIN 30 DAYS AFTER
THE DATE OF TRANSFER OF THE SHARES, AND MUST ALSO BE FILED WITH THE TAXPAYER’S
INCOME TAX RETURNS FOR THE CALENDAR YEAR. THE ELECTION CANNOT BE REVOKED WITHOUT
THE CONSENT OF THE IRS.

             
Dated:
           
 
           
 
          Taxpayer’s Signature

 